Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-13  in the reply filed on July 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

In view of applicant’s amendment to claim 14, the restriction requirement between the inventions of Group I (claims 1-13) and Group II (claims 14-17), as set forth in the Office action (OA) mailed on April 27, 2022 is withdrawn.  Accordingly, claims 1-17 are examined in the current OA. Claims 18-20 remain withdrawn. 

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on July 21, 2022.




Information Disclosure Statement
The information disclosure statement filed on February 27, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Applicant has cited JP documents (see documents cited under Cite No. 15 and Cite No. 16 under “FOREIGN PATENT DOCUMENTS”) in the aforementioned IDS, which are not in English. However, applicant has not provided a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.   

Applicant can overcome the objection to the IDS by e.g. providing English abstract of the aforementioned documents.  






Claim Interpretation
In the OA, the claim recitation “apparatus” is best understood by the Examiner as “decorative composite” based on the description of the invention in the specification. See Figure 6 and 0047 of US Patent Application Publication No. 20200086621 A1 of the present application (“the published application”).


Claim Objections
Claim 16 is objected to because of the following informalities:  at line 2, replace “the decorative tiles” with “the plurality of decorative tiles”.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 11, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 7, 11, and 13 are not enabled. 

In accordance with In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the reasons for lack of enablement (undue experimentation factors) are set forth below. See MPEP 2164.01(a).

The Scope Of The Claims
Claim 7 is broad in scope.  Specifically, this claim recites a generic resin layer having a rigidity to dissipate the force exerted by at least one of gas or vapor to impede separation of the first and second tile from the panel.   Claim does not set forth any specific structure or composition of the resin layer.  Further, claim does not provide any quantitative information on how rigid does the resin layer have to be to dissipate the force.  Furthermore, the recitation “the force exerted by at least one of gas or vapor to impede separation of the first and second tiles from the panel” is very broad, because it can encompass any and every type of gas or vapor coupled with any magnitude of the force without setting forth specific information on e.g. types of gas or vapor and conditions under which such force is exerted. 
Claim 11 is broad in scope. This claim broadly recites a generic “coil reduction layer” that would apply a first force to the first reinforcing layer to counteract an opposing second force applied by the decorative layer to reduce coiling of the reinforcing layer.  The claim does not set forth any specific structure and/or composition of the coil reduction layer.  Further, claim does not provide any guidance as to conditions under which the coil reduction layer would exert a first force.  For example, can the coil reduction layer apply the first force by just being present in the apparatus (e.g. due to its own weight) or does the first force is applied under external conditions (pressure, temperature etc.)?  

Claim 13, like claim 7 is broad in scope.  Specifically, claim 13, like claim 7 recites ‘a rigidity of the first reinforcing layer to enable the first reinforcing layer to distribute a force exerted by at least one of gas or vapor disposed between the first reinforcing layer and the decorative layer to impede separation of a portion of the decorative layer from the panel.”  Claim does not set forth any specific structure or composition of the first reinforcing layer. Further, claim does not provide any quantitative information on how rigid does the first reinforcing layer have to be to distribute the force. 

The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art
The claimed invention broadly recites an apparatus.  The apparatus includes a decorative layer, wherein the decorative layer includes a first tile and a second tile.  Furthermore, an adhesive liner is positioned between the first tile and the second tile to couple respective edges of the first and second tiles (claim 1).  The dependent claims at issue (claims 7, 11, and 13) as set forth previously recite further elements of the apparatus (a resin layer, a coil reduction layer, and a first reinforcing layer).   The specification describes the invention as decorative laminates that coupled to the surfaces of the vehicles, buildings, and other structures.  See 0004 of US Patent Application Publication No. 20200086621 A1 of the present application (“the published application”). 

The state of the prior art and the level of ordinary skill in the art is disclosed by McGill et al. (US 20160024708 A1). McGill discloses carpet tiles (0002).  Further, McGill discloses a flooring system including plurality of carpet tiles (apparatus/decorative composite) (0022 and Figure 4).   The carpet tile of McGill includes a structured backing layer and a fabric associated with the structured backing layer (0008).  The fabric of McGill would suggest a decorative layer.  Further, plurality of carpet tiles of McGill as shown in Figure 4 including a fabric would constitute a decorative layer including a first tile and a second tile. 
McGill does not enable one of ordinary skill in the art how to make and/or use invention as claimed in claims 7, 11, and 13. 

Working Examples/The Amount Of Direction Provided By The Inventor
The present specification does not provide working examples that would show how one of ordinary skill in the art can make and/or use invention as claimed in claims 7, 11, and 13. Further, the specification does not provide any guidance as to how one of ordinary skill in the art can make and/or use invention as claimed in claims 7, 11, and 13. 
Quantity of Experimentation
The amount of experimentation to make and/or use the invention according to the full scope of claims 7, 11, and 13 is high. Because, as set forth above, neither the specification nor the prior art provide any guidance as to how to make and use the claimed invention.  

Based on the above, the invention as claimed in claims 7, 11, and 13 is not enabled.  Claims 8 and 12 dependent from rejected claims 7 and 11, respectively. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1-17, these claims recite “An apparatus”.  It is submitted that the term “apparatus” raises an issue of ambiguity in view of the fact that the body of the claim defines the apparatus in terms of layers e.g. decorative layer. The term “apparatus” is synonyms with “machine”.  The specification refers to the embodiments described in the body of the claimed invention (e.g. decorative layer with tiles) as “decorative composite”.  See Figure 6 and 0047 of the published application.  Accordingly, it is unclear whether the claimed invention is directed to a machine or a decorative composite.  Replacing the recitation “apparatus” with “decorative composite” is recommended by the Examiner to better characterize the claimed invention. 

Claim 7 recites “the first reinforcing layer includes a resin layer that has a rigidity to dissipate the force exerted by at least one of gas or vapor to impede separation of the first and second tiles from the panel.”  It is submitted that the recitation “rigidity” is subjective, because claim does not set forth any specific quantitative value (if any) that defines rigidity.  Furthermore, the force exerted by gas or vapor is also subjective term because it can encompass any magnitude of force depending on the type and quantity of gas and vapor, and conditions under which the gas and vapor are generated (temperature, pressure etc.).   Accordingly, it is unclear as to what degree of rigidity is required to dissipate the force, which will also vary depending on  the type and/or quantity of gas and vapor. 

Claim 8 recites “a rigidity of the first reinforcing layer to enable the first reinforcing layer to distribute a force exerted by at least one of gas or vapor disposed between the first reinforcing layer and the decorative layer to impede separation of a portion of the decorative layer from the panel.”  It is submitted that the recitation “rigidity” is subjective, because claim does not set forth any specific quantitative value (if any) that defines rigidity.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. (US 20160024708 A1). 





As to claim 1, this claim recites “adhesive liner”.  The claim does not set forth any specific structure and/or composition of the adhesive liner.  Accordingly, adhesive liner is interpreted as either an adhesive layer or adhesive layer provided on a support/backing. 

As to claim 1, McGill discloses a carpet tile comprising a structured backing layer and a face fabric associated with the structural backing layer (0008).  The face fabric of McGill includes tufted, needled, fusion bonded, or flocked fabric structure (0044).  Further, McGill discloses a flooring system comprising plurality of carpet tiles (0022 and Figure 4).  The claimed invention recites “decorative layer” but does not set forth any specific structure and/or composition of the decorative layer. Further, the claimed invention recites “a first tile” and “a second tile”, but does not set forth any specific structure and/or composition of these tiles.  It is submitted that the plurality of carpet tiles disclosed by McGill (Figure 4), each having a face fabric would be recognized by one skilled in the art as claimed decorative layer including a first tile and a second tile.  

Further, as to claim 1 limitation “a decorative to couple to a panel”, this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the decorative layer of McGill as set forth previously is identical to the claimed decorative layer, it meets the intended use of the claimed invention (i.e. the decorative layer of McGill can couple to a panel). 
Further, as to claim 1 limitation of an adhesive liner positioned between the first tile and the second tile to couple respective edges of first and second tiles, McGill does not explicitly disclose this limitation. However, McGill discloses that an adhesive is applied to the subfloor, to a bottom surface of the one of more carpet tiles, or both, to adhere the carpet tiles to the subfloor (0079).  As such, the adhesive of McGill is applied to the bottom of the carpet tile and to the subfloor.  A person having ordinary skill in the art would recognize that when the adhesive coated carpet tiles are applied to adhesive coated subfloor, such an arrangement would intrinsically have the adhesive liner (adhesive) positioned between the first tile and the second tile to couple respective edges of the first and second tile.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adhere the carpet tiles to the subfloor by applying adhesive on the bottom surface of one or more carpet tiles and to the subfloor, motivated by the desire to strongly adhere the carpet tiles to the subfloor and to practice the invention of McGill. 

Further, as to claim 1 preamble “An apparatus”, applicants’ attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  The Examiner respectfully submits that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. apparatus, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art of McGill and further that the prior art structure which is carpet tiles renders obvious presently claimed apparatus such that it is capable of performing the recited purpose or intended use.

As to claim 5 limitation “wherein at least one of the fist tile or the second tile is removably coupled to the panel”, it is submitted that the panel is not positively required to be present in the claimed apparatus given that claim 5 depends from base claim 1, wherein base claim 1 does not first positively require that panel is present in the apparatus.  Furthermore, even if the panel were to be present in the apparatus, it is submitted that no structural and/or compositional difference is seen between the claimed tiles and the carpet tiles of McGill.  As such, absent any factual evidence on the record, it would be reasonable to presume that at least one of the tiles of McGill is intrinsically removably coupled to the panel or would have been obvious to do so in order to replace the tile with a new tile in case of damage to the existing tile. 


As to claim 6, this claim recites “a first reinforcing layer coupled to the decorative layer”, however, the claim does not set forth any specific structure and/or composition of the reinforcing layer.  McGill as set forth previously discloses a structured backing layer associated with the face fabric (0008).  The structured backing layer is interpreted to suggest claimed first reinforcing layer.  Additionally, McGill further discloses that the carpet tiles include one or more additional layers e.g. reinforcing layers (0045). 

Further, as to claims 6 and 9,  McGill discloses a carpet tile having a tufted face layer 504 (decorative layer), a nonwoven stabilizing layer such as polymer fiber or fiberglass layer (second reinforcing layer), a binder layer such as latex or other adhesive layer 512 (first reinforcing layer), a hardback layer, such as PET or other thermoplastic layer (alternate first reinforcing layer), and another nonwoven stabilizing layer 514 (Figure 5 and 0046). Additionally, McGill further discloses that the carpet tiles include one or more additional layers e.g. reinforcing layers (0045). 

As to claim 14, McGill discloses a decorative layer with plurality of carpet tiles (decorative tiles) including the first and second tiles (Figure 4).

As to claim 15, as set forth previously, McGill discloses that an adhesive is applied to the subfloor, to a bottom surface of the one of more carpet tiles, or both, to adhere the carpet tiles to the subfloor (0079).  A person having ordinary skill in the art would recognize that when the adhesive coated carpet tiles are applied to adhesive coated subfloor, such an arrangement would intrinsically have the adhesive liner disposed in the manner as claimed in order to securely adhere the tiles to the subfloor. 

As to claim 16, McGill does not explicitly disclose that the adhesive liner forms a grid between the columns and rows of the decorative tiles.  However, Figure 4 of McGill shows grid lines formed between adjacent tiles.  Further, McGill discloses that an adhesive is applied to the subfloor, to a bottom surface of the one of more carpet tiles, or both, to adhere the carpet tiles to the subfloor (0079).  Accordingly, absent any new and unexpected results, formation of grid lines by use of the adhesive liner would have been obvious, motivated by the desire to e.g. enhance aesthetic appearance of plurality of tiles attached to the subfloor using the adhesive liner. 

As to claim 17, this claim does not set forth any specific structure and//or composition of the decorative tiles.  As set forth previously, there are no unobvious difference between the claimed tiles and the carpet tiles of McGill.  As such, it would be reasonable to presume that the claimed limitation would intrinsically be present in the invention of McGill.  See MPEP 2112.01 (I). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. (US 20160024708 A1) as applied to claim 1 above, and further in view of Siber et al. (US 20030165651 A1).

As to claim 2, McGill is silent as to disclosing this claim.  
Siber discloses a self-adhesive film (adhesive liner) for adhering floor covering e.g. carpeting to floor or to a step.  The self-adhesive film of Siber is permeable to water vapor (abstract, 0005, 0009). 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the self-adhesive film of Siber and use it in the invention of McGill, motivated by the desire to offer reliable gluing of the carpet tiles using adhesive film that is easy to handle, can be removed without leaving any adhesive residue on the floor or steps, and such adhesive film allows transmission of moisture rising up from the flooring so that the moisture does not collect between the flooring and the backing of the adhesive film (0005 and 0009 of Siber). 

Furthermore, as to claim 2 limitation “adhesive liner composed of a permeable material that is to vent at least one of gas or vapor away from the first tile and the second tile in order to deter separation of the first tile and the second tile from the panel”, it is submitted that claimed invention does not set forth any specific structure and/or composition of the adhesive liner.  Furthermore, the adhesive liner of McGill as modified by Siber as set forth previously renders obvious claimed adhesive liner.  As such, absent any factual evidence on the record, it would be reasonable to presume that the adhesive liner of McGill as modified by Siber would intrinsically be capable of venting at least one of gas or vapor away from the first tile and the second tile in order to deter separation of the first tile and the second tile from the panel.  See MPEP 2112.01 (I). 

As to claim 3, no difference is seen between the claimed adhesive liner and the adhesive liner of McGill as modified by Siber such that the adhesive liner of McGill as modified by Siber meets claimed intended use (adhesive liner is flexible to enable the decorative layer to be coupled to a curved surface). 

As to claim 4, McGill as set forth previously discloses plurality of carpet tiles (Figure 4), which would suggest claim 4. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. (US 20160024708 A1) as applied to claim 9 above, and further in view of Cochran, II (US 4308304).

Claim 10 recites a foil layer but does not set forth any specific structure and/or composition  of the foil layer. McGill does not explicitly disclose a foil layer. 

Cochran discloses a tufted product comprising a primary backing material having pile yarn projecting through its top surface and including electrically conductive metal foil (foil layer that provides fire resistance) (abstract and column 4, lines 55-60).  The tufted product of Cochran includes carpeting, carpet tile, wall covering having improved antistatic properties (column 1, lines 15-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the metal foil of Cochran and use it in the carpet tiles of McGill as a second reinforcing layer, motivated by the desire to form carpet tile with antistatic and fire resistance characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788
November 5, 2022